Citation Nr: 0311256	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-26 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the hips, neck, knees, and other joints.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1972, and from December 1990 to June 1991, and also 
had additional reserve service.  He had service in Southwest 
Asia from January 1991 to May 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1993 decision by the RO in Milwaukee, 
Wisconsin which, in pertinent part, denied service connection 
for arthritis of the hip, neck, knees and other joints.  In 
December 1999 and January 2001, the Board remanded the case 
to the RO for further evidentiary development.  The case was 
subsequently returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  There is no medical evidence of degenerative joint 
disease of the cervical spine during the veteran's first 
period of active duty, or within the first post-service year.  
The veteran's degenerative joint disease clearly and 
unmistakably existed prior to his second period of active 
duty service, and the condition did not increase in severity 
during his second period of active duty service.

3.  The veteran's degenerative joint disease of the hips 
began years after his active duty and was not caused by any 
incident of service.

4.  There is no competent medical evidence of degenerative 
joint disease of the knees or any joints other than the hips 
and cervical spine.



CONCLUSION OF LAW

Degenerative joint disease of the hips, neck, knees, and 
other joints was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial August 1993 rating decision, in 
the April 1994 statement of the case, in supplemental 
statements of the case dated in May 2000 and April 2003, in 
remands dated in December 1999 and January 2001, and in a 
letter dated in March 2001 have provided the veteran with 
sufficient information regarding the applicable rules.  The 
veteran and his representative have submitted written 
arguments.  The letter, the statement of the case, the Board 
decisions and remands, and the supplemental statements of the 
case (all of which are incorporated by reference), provided 
notice to the veteran of what was revealed by the evidence of 
record.  Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The veteran's service medical records from his first period 
of active duty (1971 to 1972) are negative for arthritis.  On 
separation medical examination in November 1972, no 
abnormalities were noted with respect to his hips, neck, 
knees, or other joints.  In a report of medical history 
completed in conjunction with the separation medical history, 
the veteran denied a history of swollen or painful joints, 
broken bones, arthritis, or bone, joint or other deformity.  
During this period of active duty, his primary military 
occupational specialty (MOS) was that of a cook.

In December 1980, the veteran claimed service connection for 
a spinal defect which he felt was aggravated when he was a 
paratrooper in service.  This claim was denied by the RO in 
May 1981.  He did not appeal that decision.

The veteran's service medical records from his second period 
of active duty (1990 to 1991) reflect that on medical 
examination performed for enlistment purposes in August 1990, 
his neck and upper extremities were listed as normal.  The 
only abnormality noted with respect to the lower extremities 
was genu recurvatum.  No other musculoskeletal defects were 
noted.  In a report of medical history completed in 
conjunction with the enlistment medical examination in August 
1990, the veteran denied a history of swollen or painful 
joints, broken bones, arthritis, or bone, joint or other 
deformity.  In a report of medical history completed in 
conjunction with the separation medical examination in March 
1991, the veteran reported a history of swollen or painful 
joints, and denied a history of broken bones, arthritis, or 
bone, joint or other deformity.  On medical examination 
performed for separation purposes in March 1991, the 
veteran's neck, upper extremities, lower extremities, spine, 
and musculoskeletal system were listed as within normal 
limits.

In a report of medical history completed in conjunction with 
the demobilization medical examination in May 1991, the 
veteran reported a history of swollen or painful joints, and 
bone, joint or other deformity.  He did not answer the 
question as to whether he ever had arthritis.  The reviewing 
examiner indicated that the veteran had no injury or illness 
incurred or aggravated during his assigned activities during 
Operation Desert Shield/Storm.  On medical examination 
performed for demobilization purposes in May 1991, the 
veteran's neck, upper extremities, lower extremities, spine, 
and musculoskeletal system were listed as normal.  The 
examiner noted that the veteran had paresthesia of both upper 
and lower extremities of questionable etiology.  No 
disqualifying defects were found, and the veteran's physical 
profile (PULHES) included U-1 (normal) and L-1 (normal) for 
the upper and lower extremities.  A May 1991 consultation 
request shows that the veteran complained of paresthesia of 
both arms and legs for four months.  He reported that he had 
a cervical spine accident fifteen years ago on the parallel 
bars.  It was noted that there was degenerative joint disease 
of the cervical spine at C5-6.  (There is no contemporaneous 
X-ray study associated with the file.)  The provisional 
diagnosis was paresthesia of both upper and lower 
extremities.  The bottom portion of the form, reserved for 
the consultation report, is blank.

A May 1991 statement of medical examination and duty status 
reflects that the veteran had carpal tunnel syndrome symptoms 
(numbness and tingling of the arms, fingers, and legs).  It 
was noted that he reportedly took a hard jolt in a truck.  It 
was determined that the injury was incurred in the line of 
duty.

In October 1992, the veteran submitted claims for service 
connection for multiple conditions, including an arthritic 
condition which he said was incurred in December 1990.  By a 
statement received in March 1993, the veteran said he had a 
chronic arthritic condition in his hip, neck, knees, and 
other joints.  Later that month, he said he had not sought 
medical treatment for this condition.  He said that he was 
told that there was arthritis in his neck, based on an X-ray 
study performed after re-deployment.  He said he had 
undiagnosed hip pain.
 
At a June 1993 VA orthopedic examination, the veteran 
reported that he developed neck symptoms about 20 years ago 
when he fell off a gymnastics bar.  He said he occasionally 
had some stiffness before entering service, and that during 
service, he wore a helmet, which made his neck feel stiff.  
With respect to his hips, he did not recall any injury during 
service.  He said his symptoms began five to ten years ago.  
He complained of intermittent discomfort in the buttocks and 
posterior thighs when he did a lot of manual labor.  With 
respect to his knees, he complained of occasional anterior 
knee discomfort when he did a lot of heavy labor, which began 
three to five years ago.  He said he did not take medication 
for any of his symptoms, and denied a history of swollen 
joints.  X-ray studies of the cervical spine, hips, and knees 
were conducted.  The X-ray study of the cervical spine showed 
degenerative joint space loss and osteophytes.  The X-ray 
study of the pelvis showed normal joint space width 
bilaterally, with osteophyte formation on the left side.  The 
examiner noted that an X-ray study of the cervical spine 
showed no significant degenerative arthritis, and that an X-
ray study of the knees was normal.  The diagnostic impression 
was degenerative joint disease, non-service-connected, with 
an essentially normal orthopedic examination, and history of 
activity-related hip and knee discomfort, with a normal 
orthopedic examination.

A June 1993 record of acute medical care from a military 
medical clinic reflects that the veteran reported that for 
the past two years, he had excess fatigue, aches, and pains, 
and joint aching.  It was noted that he underwent a VA 
examination to determine whether he had chronic fatigue 
syndrome or Gulf War environmental problem.  This 
examination, including X-ray studies of the neck and pelvis, 
was negative.  On examination, the neck was supple and there 
was pain on rotation and flexion.  The diagnostic assessment 
was chronic fatigue syndrome.

In his March 1994 notice of disagreement, the veteran 
asserted that he had acquired an active illness and 
aggravated prior injuries during service in the Persian Gulf 
War.  In his June 1994 substantive appeal, he contended that 
he had degenerative joint disease which was aggravated by 
conditions he believed were caused by his service in the 
Persian Gulf.

VA outpatient treatment records dated from 1994 to 1996 
reflect treatment for a variety of conditions.  A report of a 
VA Persian Gulf registry examination conducted in August 1994 
reflects that the veteran reported that he injured his neck 
in the early 1970s.  In an August 1994 letter to the veteran 
summarizing the findings of the examination, it was noted 
that he complained of diffuse joint pains.  A VA outpatient 
treatment record dated in October 1994 reflects that the 
veteran complained of generalized arthralgias; the diagnostic 
assessment was fibromyalgia.  A January 1995 VA physical 
therapy note shows that the veteran complained of 
fibromyalgia and neck pain.  He said he had neck and shoulder 
pain since 1991, and that it worsened during service.  The 
diagnostic assessment was chronic pain - generalized.

By a statement dated in April 1996, the veteran asserted that 
he had chronic fatigue syndrome and fibromyalgia, which 
caused arthritic-like aches in the joints and muscle tissue 
of the pelvis (hips), knees, hands, and pain in the neck and 
shoulders.  He submitted annotated, partly duplicative copies 
of service and post-service medical records.  

At a May 1996 VA general medical examination, the veteran 
reported that during service, he was a cook from 1971 to 
1972, and a truck driver in the Persian Gulf War from 1990 to 
1991.  The examiner indicated that the veteran did not meet 
the criteria for fibromyalgia.

At a May 1996 VA orthopedic examination, the veteran 
complained of arthritic-like aches in the pelvis, hips, 
knees, and hands, and pain in the neck and shoulders.  He 
reported that in high school, he injured his neck in a fall.  
He said he had intermittent neck pain ever since.  He 
asserted that this pain was aggravated by riding in a truck 
in the Persian Gulf War.  The examiner indicated that there 
was evidence of degenerative arthritis in the cervical spine, 
and that the past history of cervical trauma may have caused 
this.  The veteran had pain in his hands with a normal 
physical examination and a radiographic examination showing 
non-specific erosion at the base of the right proximal fifth 
phalanx.  There was shoulder pain with a normal physical 
examination, and intermittent pain in the hips with normal 
physical examination and very minimal degenerative changes 
consisting only of osteophytes in both hips.

A January 1997 VA outpatient treatment record shows that the 
veteran continued to complain of fatigue and myalgias.  The 
examiner diagnosed fibromyalgia/chronic fatigue syndrome, and 
noted that no link to Gulf service had been found.

In July 1997, the veteran complained of muscle and joint pain 
and fatigue.

A report of a November 1997 VA examination shows that the 
veteran reported that he first had pain in his sacrum and 
pelvis during the Persian Gulf War when he was required to 
sleep on the floor for a long period of time.  The examiner 
found no evidence of arthritis in his shoulders, hips, knees, 
or elbows.  The examiner opined that the veteran's symptoms 
were very closely related to his psychiatric ailments, 
specifically his chronic fatigue.  He indicated that the 
veteran did not fit the pattern for fibromyalgia, and that a 
diagnosis of focal myofascial syndrome was more appropriate.

VA outpatient treatment records dated from 1997 to 2001 
reflect treatment for a variety of conditions, including 
chronic fatigue syndrome, fibromyalgia, complaints of neck 
pain, and psychiatric complaints.

By a statement dated in March 1999, the veteran's 
representative asserted that the veteran had orthopedic 
problems which might have begun prior to active duty, but 
that such problems were aggravated beyond the normal 
progression during active duty service.  He asserted that the 
veteran served as a paratrooper, and that such activity was 
well-known to aggravate and/or produce orthopedic problems.

In a May 1999 Board decision, the veteran's claim for service 
connection for degenerative joint disease was denied.  This 
decision was vacated by the Board in December 1999, and the 
claim was remanded to the RO, primarily to obtain VA medical 
records.

By a statement dated in January 2000, the veteran contended 
that degenerative joint disease was shown on X-ray study at 
demobilization in 1991.

In January 2001, the Board remanded the veteran's claim to 
the RO primarily for a VA examination.

Private medical records from K. A. Johnson, D.C. dated in 
2001 reflect that the veteran received chiropractic treatment 
for complaints of neck pain, headaches, right shoulder pain, 
and back tightness.  The diagnoses were cervicocranial 
syndrome and headache.  A July 2001 treatment note shows that 
the veteran reported that he had a neck injury 15 years ago, 
and had neck pain for the past 10 years.  He asserted that 
his military service in the Gulf War aggravated his neck 
problem.  The examiner noted that an X-ray study of the 
cervical spine showed a narrowed disc space with subluxation.

By a statement dated in March 2001, the veteran essentially 
reiterated his assertions.  He reported that he recently 
received treatment by a chiropractor.  He said that in May 
1991, he had a jolt to his head and neck, and experienced a 
"stinger-like" sensation.  He contended that he had an old 
neck injury which was aggravated.

VA outpatient treatment records dated in 2002 reflect 
treatment for complaints of neck pain.  In a February 2002 
physical therapy consultation note, the examiner indicated 
that an X-ray study of the veteran's cervical spine showed 
degenerative disc disease with foraminal narrowing on the 
right with spurs.  The diagnostic assessment was degenerative 
changes in the cervical spine with pain.  He also had 
bilateral upper extremity weakness and a posture deficit.

At a February 2003 VA examination, the examiner noted that 
the claims file was reviewed, and summarized the veteran's 
medical records.  The veteran reported that during his first 
period of service, he made about 20 to 25 jumps with an 
airborne division, and he then became a food service 
specialist.  He reported that sometime between 1975 to 1980, 
he fell off a parallel bar and injured his neck.  He claimed 
that his neck disability was aggravated by his second period 
of military service.  The examiner noted that a bone scan 
showed mild increase of activity in the mid-cervical spine 
bilaterally, which was consistent with degenerative joint 
changes.  There were no other focal abnormalities to suggest 
degenerative joint changes in any other joints.  An X-ray 
study of the hips showed minimal degenerative changes of both 
hip joints.  An X-ray study of the knees was negative.  An X-
ray study of the cervical spine showed spondylosis of the 
cervical spine causing impingement of the neural foramina of 
C5-C6 and C6-C7 on the right.  An electromyography study was 
limited, due to the veteran's request to stop, and was not 
diagnostic.  Reports of these tests (discussed by the 
examiner above) were subsequently associated with the claims 
file. 

The examiner indicated that degenerative joint disease was 
first diagnosed in 1993.  She opined that it was at least as 
likely as not that the veteran developed degenerative joint 
disease of the cervical spine due to the trauma that occurred 
prior to his second period of service, and that his second 
period of military service did not cause or aggravate 
cervical degenerative joint disease beyond the normal 
progression.  She opined that the veteran's minimal 
degenerative joint disease of the hips was consistent with 
aging, and was not caused by either period of service.  No 
disease was found in the knees, and no other joints were 
found to have degenerative joint disease.  She concluded that 
the veteran's cervical degenerative joint disease and 
degenerative joint disease of the hips were neither caused by 
nor aggravated by military service.  She indicated that it is 
more likely that degenerative joint disease is related to 
aging, and that the veteran's military service did not cause 
or aggravate these conditions.

By a statement dated in May 2003, the veteran's 
representative essentially asserted that the case should be 
remanded to the RO as the veteran did not receive proper 
notice under 38 U.S.C.A. § 5103 prior to issuance of a VA 
decision, and that as a result, "the RO decision(s) in this 
case is/are essentially void...."

Analysis

The veteran claims service connection for degenerative joint 
disease of the hips, neck, knees, and other joints, which he 
asserts was incurred or aggravated during his second period 
of active duty service.  The evidence does not reflect, nor 
does the veteran allege, that such disability began during 
his reserve service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  
Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304 (2002).

In determining whether there is clear and unmistakable 
evidence that an injury or disease existed prior to service, 
the Board must consider the history recorded at the time or 
examination together with all other material evidence, 
including medical judgments, accepted medical principles, and 
the veteran's history of clinical factors. Harris v. West, 
203 F.3d 1347 (Fed. Cir. 2000).  A bare conclusion, even one 
written by a medical professional, without a factual 
predicate in the record, does not constitute clear and 
unmistakable evidence sufficient to rebut the statutory 
presumption of soundness.  Miller v. West, 11 Vet. App. 345, 
348 (1998).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or tabs, etc.) with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  Similarly, 
manifestation of lesions or symptoms of chronic disease from 
date of enlistment, or so close thereto that the disease 
could not have originated in so short a period will establish 
preservice existence thereof.  38 C.F.R. § 3.303(c) (2002).

Service medical records from the veteran's first period of 
active duty (January 1971 to December 1972) are negative for 
injuries or degenerative joint disease of the hips, neck, 
knees or other joints.  There is no medical evidence of 
arthritis during the period from 1972 to 1990 (in fact, there 
are no medical records from this period).  

The Board notes that degenerative joint disease was not noted 
at the veteran's service entrance examination prior to his 
second period of active duty service in August 1990.  Hence 
he is rebuttably presumed to have been in sound condition on 
service entrance examination in August 1990.  Although 
degenerative joint disease was not noted on the service 
entrance examination, there is evidence suggesting that the 
veteran had a pre-service neck injury.  (The veteran has 
repeatedly given a history (both during service and 
afterwards) of a pre-service fall from parallel bars, 
resulting in a neck injury.)  Moreover, in a May 1991 
consultation request, the examiner noted that the veteran had 
degenerative joint disease of the cervical spine at C5-6, 
although there is no contemporaneous X-ray evidence of 
degenerative joint disease.  The Board finds that the 
manifestation of degenerative joint disease within a few 
months from the date of enlistment establishes pre-service 
existence of this condition, as the disease could not have 
originated in so short a period.  38 C.F.R. §§ 3.303(c), 
3.304 (2002); Harris, supra.  In this regard, the Board notes 
that on VA examination in February 2003, the examiner opined 
that it was at least as likely as not that the veteran 
developed degenerative joint disease of the cervical spine 
due to the trauma that occurred prior to his second period of 
service.  The presumption of soundness with respect to the 
cervical spine on entrance into service is therefore rebutted 
by clear and unmistakable evidence. Thus, service connection 
for degenerative joint disease of the cervical spine would be 
proper only if the pre-service condition was aggravated by 
service.  

Post-service medical evidence demonstrates that the veteran 
currently has degenerative joint disease of the cervical 
spine.  The evidence does not show that the veteran's pre-
service degenerative joint disease of the cervical spine 
increased in severity during his brief period of service from 
December 1990 to June 1991.  The February 2003 VA examiner 
opined that the veteran's second period of military service 
did not cause or aggravate cervical degenerative joint 
disease beyond the normal progression. Therefore, in-service 
aggravation of the pre-service cervical spine degenerative 
joint disease may not be conceded.  See 38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(b) (2002).  Service connection 
for degenerative joint disease of the cervical spine (neck) 
is not warranted.

Service medical records from both periods of active duty 
service are negative for degenerative joint disease of the 
hips, knees, and other joints, and there is no evidence of 
degenerative joint disease in the hips, knees and other 
joints during the first post-service year.  There is no 
current evidence of degenerative joint disease of the knees 
or of any joints other than the hips and neck.  Service 
connection may only be granted if there currently is a 
disability from a disease or injury in service.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).  With respect to the hips, the 
February 2003 VA examiner opined that the veteran's current 
mild degenerative joint disease of the hips is most likely 
due to aging.  There is no credible evidence that 
degenerative joint disease of the hips, knees, or other 
joints began during either period of the veteran's active 
service. 

The veteran has asserted that he incurred degenerative joint 
disease of the hips, neck, knees, and other joints during his 
period of active service.  As a layman, he is not competent 
to render an opinion regarding diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Similarly, 
the veteran's self-reported lay history, transcribed in some 
of the post-service medical records, that his degenerative 
joint disease of the hips, neck, knees, and other joints 
began in service, does not constitute competent medical 
evidence of causality.  Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999); LeShore v. Brown, 8 Vet. App. 406 (1995). 

The Board finds that degenerative joint disease of the hips, 
neck, knees, and other joints was neither incurred in nor 
aggravated by active service.  The preponderance of the 
evidence is against the claim for service connection for this 
condition.  Thus the benefit-of- the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that there appears to be evidence not 
considered in the last supplemental statement of the case; 
however, a review of the statements made in that document 
clearly indicate that the evidence was noted and reviewed. 


ORDER

Service connection for degenerative joint disease of the 
hips, neck, knees, and other joints is denied.



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

